Case 21-55036-pwb          Doc 21   Filed 07/12/21 Entered 07/12/21 15:42:05             Desc Main
                                    Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 In re:                                               )        Chapter 11
                                                      )
                                                      )
 SCOTT LOREN LEVENTHAL,                               )        Case No. 21-55036
                                                      )
                         Debtor.                      )

                                    NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for S. Gregory
Hays, not individually, but as Receiver (“Receiver”) for Scott L. Leventhal, Debtor herein,
appointed prior to the Petition Date herein pursuant to the Order Appointing Receiver dated May
26, 2021 (“Receiver Order”) that was entered by the Superior Court of Cobb County Georgia (the
“Superior Court”), a true and correct copy of which is attached as Exhibit “A”, and under, inter
alia, pursuant to Bankruptcy Rules 2002 and 9007 and 11 U.S.C. § 1109(b), requests that all
notices given or required to be given in this case, and all papers served or required to be served in
this case, be given to and served upon:

                         Henry F. Sewell, Jr., Esq.
                         Law Offices of Henry F. Sewell, Jr., LLC
                         2964 Peachtree Road, Suite 555
                         Atlanta, GA 30305
                         Telephone: (404) 926-0053
                         Email: hsewell@sewellfirm.com

          Dated this 12th day of July, 2021.

                                        Respectfully submitted,

                                        /s/ Henry F. Sewell, Jr.
                                        Henry F. Sewell, Jr.
                                        Georgia Bar No. 636265
                                        Counsel for S. Gregory Hays, not individually, but as
                                        Receiver for the estate of Scott L. Leventhal

Law Offices of Henry F. Sewell, Jr. LLC
2964 Peachtree Road, Suite 555
Atlanta, GA 30305
Telephone: (404) 926-0053
Email: hsewell@sewellfirm.com
Case 21-55036-pwb       Doc 21    Filed 07/12/21 Entered 07/12/21 15:42:05            Desc Main
                                  Document     Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July, 2021, the foregoing Notice of Appearance was

electronically filed using the Court’s CM/ECF system, which sends a notice of this document and

an accompanying link to this document to all counsel of record registered in this case through

CM/ECF.


                                                    /s/ Henry F. Sewell
                                                    Henry F. Sewell, Jr.
                                                    Georgia Bar No. 636265
